Citation Nr: 1605979	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected knee disability.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected knee disability. 

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected knee disability. 

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to the Veteran's service-connected knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active duty for training (ADT) from January 1983 to April 1983, and thereafter had additional National Guard service, including annual training from August 9, 1993 to August 15, 1993, during which time she sustained an injury to her knees.  She was subsequently discharged from the National Guard in January 1996 due to her bilateral knee disability. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal. 

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Veteran's claims were remanded by the Board for further development in April 2011 and September 2014.  To that end, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Veteran's representative argued that an additional remand was necessary due to lack of compliance with the Board's September 2014 remand.  

Specifically, the representative noted that a VA examination was conducted in October 2014, however, a complete copy of the examination was not available within the record, and as such, found that the case must be remanded yet again so that the examiner could provide the full examination report.  See Brief, December 2015.  However, such was not requested by the Board.  Instead, the Board only requested an addendum opinion to be authored by the examiner who conducted the prior examination in May 2011.  A new examination was requested only if the prior examiner was unavailable.  In this case, the examiner who authored the 2011 report was available, and he provided the addendum as requested.  The pagination is clearly marked, and there are only two pages to the opinion.  As such, there is no indication that any part of the opinion is missing from the record, and compliance with the Board's remand directives was achieved in this case. 


FINDINGS OF FACT

1.  The evidence of record is against a finding that a lumbar spine disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.

2.  The evidence of record is against a finding that a right hip disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.

3.  The evidence of record is against a finding that right ankle disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.

4.  The evidence of record is against a finding that a left ankle disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a lumbar spine disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

2.  A right hip disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a right hip disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

3.  A right ankle disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a right ankle disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

4.  A left ankle disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a left ankle disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for substantiating her claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA examination was provided in May 2011, with an addendum opinion in October 2014, so as to ascertain whether any claimed disorder was related to her period of active service or caused and/or aggravated by a service-connected disability.

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinions are adequate, as the examiner included a thorough review of the file and provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed.  A rationale was provided with each opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Board notes that the Veteran has claimed entitlement to service connection for a back disorder, a bilateral ankle disorder, and a right hip disorder, each caused or aggravated by a service-connected bilateral knee disability.  Specifically, she contends that either an altered gait caused these disorders progressively over time, or that a fall down a flight of stairs, when her knees gave way, led to her current claims.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, there is no indication of complaints or treatment for a chronic disorder of the back, hips, or ankles during the Veteran's periods of ADT.  Reports indicate that the Veteran suffered an acute injury of the low back in January 1989 during ADT, though it appears that her lumbar sprain resolved in due course.  In September 1993, her lumbar spine was normal, and the Veteran denied frequent back pain.  At the time of her Medical Evaluation Board proceedings in July 1995, there were no spinal abnormalities, to include scoliosis and kyphosis.  The range of motion was normal.  Testing indicated full range of motion in the hip joints, and the ankles, bilaterally, all without pain.  However, such is not the Veteran's contention.  Instead, she asserts that her claimed conditions were caused or aggravated by her service-connected knee disabilities.

Post service, a February 2001 private treatment report indicates that the Veteran had full rotation of both hips, and that an x-ray of the lumbar spine was within normal limits, despite complaints of pain in both areas.

Episodes of falling were noted in an April 2001 VA examination report, though objective testing revealed stable joints, bilaterally.  An April 2004 VA examination report noted that her gait was normal, strength was full, and both knees were stable.  

The Veteran's voluminous private medical reports, which note treatment for back, hip, and ankle pain, are negative for an etiological opinion linking any claimed disorder to her bilateral knee disability.  Despite the Veteran's testimony to the contrary in May 2010, the Board is unable to locate any such document which links lumbar, right hip, or bilateral ankle diagnoses to her knee disability.  See Transcript, p. 9.  Such reports include 2 separate accounts of falls (in June 2002 and November 2005), though neither incident was linked to her bilateral knee condition.

In conjunction with her claims for service connection, the Veteran was afforded a VA examination in May 2011.  At that time, the examiner opined that it was less likely than not that any claimed condition was caused by or aggravated by military service or her service-connected bilateral knee disabilities.  In support, the examiner noted that the Veteran did not suffer any significant injury to her right hip, ankles, or low back during any period of active duty.  While a mild back strain was noted, the examiner indicated that such would not be expected to result in future back problems, to include early onset arthritis.  It was further noted that the Veteran's in-service back strain resolved in approximately three months.  With regard to secondary service connection, the opinion stated that her bilateral knee condition would not cause ankle, hip, or back problems (or arthritis).  

In September 2014, the Board determined that the May 2011 VA examination report failed to provide any rationale for the conclusion that the claimed disorders were not aggravated by the service-connected bilateral knee disability.  Thus, the Veteran's claims were remanded so as to obtain an addendum opinion.  Such was provided in October 2014.  Per the examiner, there is no evidence of any permanent aggravation of the Veteran's back, ankles, or hip due to her service-connected knee condition.  Further, it was noted that a bilateral knee disability would not be expected to cause any such permanent aggravation.

The Board has also reviewed the evidence in its entirety.  Importantly, there is no medical opinion of record to demonstrate an etiological link between any claimed disorder and any period of ADT, or to the Veteran's service-connected knee disabilities.

With regard to the Veteran's statements during the course of his appeal in which she attributed claimed conditions to her knee disabilities, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of chronic back, ankle, and hip pain.  However, any causal relationship between her currently-diagnosed orthopedic disorders and a bilateral knee disability is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  Importantly, her opinion was specifically contradicted by a VA examiner on two occasions, finding that these disorders were unrelated.  

In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorders are related to, or otherwise the result of, any period of active duty.  Again, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of any chronic back, hip, or ankle disorder, noting that the Veteran's in-service back strain was acute in nature.  Further, there is no indication that any claimed disorder was diagnosed within one year of separation from active service.  Finally, the most probative medical evidence of record has demonstrated that disorders of the back, right hip, and bilateral ankles were not caused or aggravated by any service-connected disability, to include her bilateral knees.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such entitlement to service connection for disorders of the bilateral ankles, right hip, and low back is denied.


ORDER

Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected knee disability, is denied.

Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected knee disability, is denied. 

Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected knee disability, is denied. 

Entitlement to service connection for a left ankle disorder, to include as secondary to the Veteran's service-connected knee disability, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


